Citation Nr: 1219901	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-28 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to Department of Veterans Affairs compensation under 38 U.S.C.A. § 1151 for lung cancer, status-post right lobectomy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The Veteran performed active military service from November 1958 to August 1963. 

This matter arises to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In August 2009, the Board denied the claim.  In June 2010, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated and remanded the Board decision.  In December 2010, the Board remanded the claim.  In March 2012, the Board requested a VHA (Veterans Health Administration) medical opinion on the matter.  


FINDING OF FACT

Competent medical evidence demonstrates that in October 2001, VA caused a delay in the diagnosis of lung cancer, which proximately caused additional disability, and was due to error in judgment or similar instance of fault on the part of VA medical providers.


CONCLUSION OF LAW

The criteria for compensation under the provision of 38 U.S.C.A. § 1151 for loss of the right lung, due to VA treatment, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361, 3.362, 3.363 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA's AMC has complied with all remand orders.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Compensation under 38 U.S.C.A. § 1151

In November 2004, the Veteran requested compensation under 38 U.S.C.A. § 1151 for additional disability claimed due to VA hospital treatment.  Under § 1151, a claimant must show an additional disability proximately due to VA hospital care, medical or surgical treatment, or VA examination.  For claims filed on or after October 1, 1997, a claimant must show that the proximate cause of additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  Alternatively, for claims filed on or after October 1, 1997, a claimant may show that he/she suffers from additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002 & Supp 2011); 38 C.F.R. § 3.361 (2011); VAOPGCPREC 40-97.

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b).

It is necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The additional disability claimed in the case is loss of the right lung due to cancer.  The Veteran argues that VA's delay in detecting lung cancer allowed a malignancy to grow in size and severity, such that when it was eventually discovered, more lung tissue needed to be resected than would have been necessary had the tumor been discovered earlier.  The Veteran argues that the additional disability as a result of VA medical care is the loss of the entire right lung, rather than the loss of only a portion of the right lung.  

The record reflects that the Veteran complained of shortness of breath and a cough when he went to the Mt. Vernon, Missouri, VA Community Based Outpatient Clinic in October 2001, October 2002, and October 2003 for his annual check-ups.  At those times, VA examiners assessed chronic obstructive pulmonary disease only.  In November 2003, lung cancer of the right lobe was discovered by a private firm and the entire right lung was removed shortly thereafter. 

The Board must discuss whether the loss of the entire right lung represents additional disability and if so, whether it is due to VA hospitalization or medical treatment and not merely coincidental therewith.  If such is shown, then the Board must determine whether the proximate cause of additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination, or, whether the proximate cause of the additional disability was an event which was not reasonably foreseeable. 

Clinical evidence of record establishes that an intact right lung prior to VA treatment with complete resection later, constitutes additional disability.  Next, the Board must determine whether loss of the entire right lung is due to VA hospitalization or medical treatment and not merely coincidental therewith.

In determining whether loss of the right lung is due to VA hospitalization or medical treatment and not merely coincidental therewith, the Board must consider the case of Loving v. Nicholson, 19 Vet. App. (2005).  In that case, the Court held that additional disability sustained during an examination was not part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA.  In this case, the Board finds that competent clinical evidence of record establishes that the Veteran's additional disability was not caused by the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA.  Rather, that the additional disability of complete resection of the right lung was incurred because a malignant tumor went undetected by VA too long.  

In addition to establishing that additional disability is proximately due to VA hospitalization or medical treatment, the Veteran must also show carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination; or, that the proximate cause of the additional disability was an event which was not reasonably foreseeable.   

Various medical professionals offered expert opinions on the matter of whether VA medical professionals should have known in October 2001, October 2002, or October 2003, that a chest X-ray should have been performed.  The answer to this question will assist the Board in determining whether carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination was involved in this case.  

In March 2011, a VA physician reviewed the pertinent medical history and concluded that it is at least as likely as not that VA's delay in ordering a standard chest X-ray caused a delay in the diagnosis of lung cancer and that the Veteran's presenting complaints in October 2001 and October 2002 did warrant a standard chest X-ray at those times.  The Board referred the matter to another VA expert in March 2012.  

In April 2012, a VA thoracic surgeon reviewed the case and offered pertinent opinions.  The physician found it probable that a lung nodule would have been detected in 2001, had VA chosen to obtain a chest X-ray at that time.  A cogent rationale involving a mathematical analysis of the growth rate of such lesions was supplied for this conclusion.  The VA physician found it probable that had VA earlier detected the nodule, the Veteran "...may have only required a right upper lobectomy as opposed to a total pneumonectomy, thus preserving as much lung as feasible in the context."  This would have maximized his post-operative lung function, the physician explained.  A cogent rationale was also supplied for this conclusion.

The physician next opined that it is highly probably that a lung nodule would have been detected in October 2002, as it "...would have been easily seen on CXR."  [chest X-ray].

The only negative response offered by the VA physician in April 2012 was to the question of whether the ultimate outcome (loss of the entire right lung) would have been avoided if the nodule had been discovered on October 6, 2003, which is only weeks earlier than when a private firm detected the tumor on chest X-ray in November 2003.  The physician opined that during that short time-frame, increased disability was unavoidable. 

Because the recent consulting VA physician determined: (1) that given the Veteran's presenting symptoms in October 2001, VA should have offered a chest X-ray in October 2001; (2) a chest X-ray in 2001 would have disclosed a malignant tumor; (3) excision at that time would not have required removal of the entire right lung; and, (4) removal of the entire right lung, as opposed to the upper right lobe, is more disabling, the Board concludes that it is at least as likely as not that error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination has caused additional disability.  After considering all the evidence of record, the Board finds that the evidence favors the claim.  Compensation under § 1151 for loss of the right lung must therefore be granted.  


ORDER

Compensation under § 1151 for loss of the right lung is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


